Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Claims
This Non-Final Office Action is in reply to the request for continued examination filed 9/7/2021.
Claims 1, 3, 8, 10, 15 and 17 have been amended.
Claims 1-20 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/7/2021.
Response to Arguments/Amendments
As it relates to the USC 112a rejection and claims 1-20, applicant’s amendments overcome the rejection; it has been withdrawn.
As it relates to the USC 112b rejection and claims 1-20, applicant’s amendments overcome the rejection; it has been withdrawn.
With respect to the 35 USC 101 rejection, applicant states, “…Applicant's claims avoid classification as an "abstract idea without significantly more" (Office Action “...receiving a job role from a job database; determining a plurality of characteristics associated with the job role from a recruitment database, the recruitment database a collection of information detailing characteristics of job candidates, wherein natural language processing techniques are used to digest information in the recruitment database; determining a job candidate that meets a threshold number of the plurality of characteristics using the natural language processing techniques; creating automatically an assessment to present to the job candidate to test a proficiency of the job candidate for the plurality of characteristic, wherein creating the assessment comprises combining a plurality of questions based on a relevance of each question to the plurality of characteristics, and wherein the plurality of questions are questions related to the plurality of characteristic, and wherein the plurality of questions are based on a predictive quality of the question for performance in the job role, and wherein the predictive quality is based on a correlation between a correct answering of the question and a performance in the job role using the natural language processing techniques; and determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct...” Examiner asserts that concepts determined to be abstract ideas, and thus patent ineligible include certain methods of organizing human activity such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611), commercial or legal interactions, managing personal behavior or relationships or interactions between people; mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)).  The claim is a method for determining an aptitude of a job candidate via an assessment which is a method for managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions) – (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content) see, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). The claim can also be considered an abstract set of mental processes grouping (concepts “...receiving a job role from a job database; determining a plurality of characteristics associated with the job role from a recruitment database, determining a job candidate that meets a threshold number of the plurality of characteristics using the natural language processing techniques; creating automatically an assessment to present to the job candidate to test a proficiency of the job candidate for the plurality of characteristic, wherein creating the assessment comprises combining a plurality of questions based on a relevance of each question to the plurality of characteristics, determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct...” could be performed by a human being using a pen and paper. Simply automating a judicial exception is not the integration into a practical application, as drafted, the claims are still simply the mere instructions to ‘apply’ the judicial exception with a “a job database”, “recruitment database” “computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “  one or more processors”, “ one or more computer-readable memories”, “one or more computer- readable tangible storage device” simply that there is an increase in efficiency and speed due to the use of a computer. Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687F.3d 1266, 1278 (Fed. Cir.2012) (“[T]he fact that the required calculations could be performed more based on following rules and instructions for receiving, creating, presenting, combining and determining information (an aptitude of a job candidate).  The claim relates to determining an aptitude of a job candidate via a particular sequence of rules/instructions. Hence interpreted as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) grouping of abstract idea. The claim describes an abstract idea of determining an aptitude of a job candidate, and as drafted is simply the automation of organizing human activities (social media event items) based on various rules, and managing interactions between people including social activities, teaching, and following rules or instructions) – (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content) see, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Further applicant’s nominal recitation of “natural language processing techniques” [claims 1, 8 and 15] fails to recite a practical application because it simply amounts to rules logic for processing information using a computer and amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f). Thus, applicant’s arguments are unpersuasive. This judicial exception is not integrated into a practical application because the additional elements [[“a job database”, “recruitment database” “computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “  one or more processors”, “ one or more computer-readable memories”, “one or more computer- readable tangible storage device”]  pertain to technical computer components which merely provide an abstract-idea based solution using the above elements fo determining an aptitude of a job candidate, which fails to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field; (3) nor do the claims apply the judicial exception with or by use of a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the 2019 PEG.  Instead the claimed limitations comprising the additional elements above for data gathering and analysis to implement the abstract idea recited above amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f)—see applicant’s specification (¶22 and ¶34) Further, as noted above, applicant’s nominal recitation of “natural language processing technique” element [claims 1, 8 and 15] fails to recite a practical application because it simply amounts to processing information using a computer and amounts to no more than mere instruction (rules based logic) to apply the exception using a generic computer component, linking the use of the judicial exception to a computing environment, and adding insignificant extra-solution activity to the judicial exception—see MPEP 2106.05(d)(II)., In view of the above, Examiner maintains that the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without significantly more.
With respect to the 35 USC 103 rejection, applicant argues the amended claim limitations, and generally states, “...references cited by Examiner do not disclose, teach, or suggest all elements of Applicant's independent claims 1, 8, and 15, at least as currently amended....” However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner has modified the rejection based on applicant’s amendments to further explain how the limitations are being interpreted and addressed each of applicant’s claims in this Non-Final Office action.

Claim Objection
Claims 1-20 are objected to because of the following informalities: Claims 1, 8 and 20 recites “...the recruitment database a collection of information detailing characteristics of job candidates...”, there appears to be a typographical error. (i.e. missing the word “is”). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite, “...“wherein the predictive quality is based on a correlation between a correct answering of the question and a performance in the job role using the natural language processing techniques …” How exactly is predictive quality correlated between a correct answer and a performance in the job role using natural language processing techniques? Examiner is unable to 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: Claim 1 recites in part, “...receiving a job role from a job database; determining a plurality of characteristics associated with the job role from a recruitment database, the recruitment database a collection of information detailing characteristics of job candidates, wherein natural language processing techniques are used to digest information in the recruitment database; determining a job candidate that meets a threshold number of the plurality of characteristics using the natural language processing techniques; creating automatically an assessment to present to the job candidate to test a proficiency of the job candidate for the plurality of characteristic, wherein creating the assessment comprises combining a plurality of questions based on a relevance of each question to the plurality of characteristics, and wherein the plurality of questions are questions related to the plurality of characteristic, and wherein the plurality of questions are based on a predictive quality of the question for performance in the job role, and wherein the predictive quality is based on a correlation between a correct answering of the question and a performance in the job role using the natural language processing techniques; and determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct...”
The underlined limitations above demonstrate, independent claims 1, 8 and 15 are directed toward the abstract idea for creating an assessment and determining an aptitude of a job candidate in a computing environment. Applicant’s specification emphasizes an automated candidate assessment system including a networking computing device and candidate device for tailoring an assessment to an individual candidate for one or more open jobs in a company (see applicant’s specification detailed description, ¶11, ¶12, ¶54, ¶57). Claims 1, 8 and 15 are considered abstract ideas because as claimed, the limitations of “...receiving a job role from a job database; determining a plurality of characteristics associated with the job role from a recruitment database, determining a job candidate that meets a threshold number of the plurality of characteristics using the natural language processing techniques; creating automatically an assessment to present to the job candidate to test a proficiency of the job candidate for the plurality of characteristic, wherein creating the assessment comprises combining a plurality of questions based on a relevance of each question to the plurality of characteristics, determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct...” pertains to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which are covered in certain methods of organizing human activity. Additionally, the claimed limitations could also be performed by a human being using a pen and paper thus the abstract limitations cited above are an abstract idea, (i.e. “an observation, evaluation, judgment, opinion “)which could be performed as a mental process. Hence, the claim recites an abstract idea. See MPEP 2106.04(II) Certain Methods of Organizing Human Activity and Mental Processes.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“computer program product”, ”job database”, “recruitment database”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “  one or more processors”, “ one or more computer-readable memories”, “one or more computer- readable tangible storage device”] merely provide an abstract-idea based solution using a ”job database”, “recruitment database”, “computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “  one or more processors”, “ one or more computer-readable memories”, “one or more computer- readable tangible storage device” implemented method for determining ) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into a practical application 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements [”job database”, “recruitment database”, “computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “  one or more processors”, “ one or more computer-readable memories”, “one or more computer- readable tangible storage device”] refer to standard computer hardware and software elements as claimed for determining an aptitude of a job candidate which are merely used as a tool to implement the abstract idea. These additional elements simply do nothing more than link the implementation of the abstract idea to a particular technological environment. Moreover, they fail to impose any meaningful limits on practicing the abstract idea, or recite any improvements to another technology or technical field or any improvements to the functioning of the computer itself. The additional elements of natural language processing techniques for processing information (see applicant’s disclosure ¶22, 34)  also fail to add a specific limitation other than what is well-understood, routine and conventional in the field. See MPEP 2106.05(f-h). The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
The claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for determining an aptitude of a job candidate. For these reasons claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101—see 2019 PEG and MPEP 2106.
Independent claims 8 and 15 recite substantially similar limitations as independent claim 1 and are therefore also considered abstract.
Dependent claims 2-7, 9-14 and 16-20 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without “…wherein determining characteristics associated with the job role comprises: .analyzing…determining…”, claims 3, 10 and 17 recite in part, “…determining characteristics possessed by job recipients that receive high performance ratings.…”, claims 4, 11 and 18 recite in part, “…wherein determining a job candidate comprises comparing characteristics stored in a database….”, claims 5, 12 and 19 recite in part, “…wherein the questions the job candidate does not have a valid assessment score for the characteristic comprises: …”, claims 6, 13 and 20 recite in part, “… wherein the job candidate has not applied to the job role.….”, claims 7 and 14 recite in part, “…wherein the aptitude of the job candidate is based on a weighted scoring of the plurality of questions…” which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the additional elements in the dependent claims only serves to further limit the abstract idea utilizing a “”job database”, “recruitment database”,computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “one or more processors”, “one or more computer-readable memories”, “one or more computer- readable tangible storage device” as a tool, and generally link the use of the abstract idea to a particular technological 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greaney, US Patent Application Publication No US 2014/0214709 A1, in view of Dewar, US Patent Application Publication No US 2009/0187446 A1.
With respect to Claims 1, 8 and 15,
Greaney discloses,
receiving a job role  from a job database; (Fig 1B, ¶42: “...the OPA assessment process may start by OPA integration into employer's hiring process, or through referrals delivered through social networks, or search the OPA database for open positions...”;¶287: “..., the database component 1119 includes several tables ... An employer table 1119a includes fields such as, but not limited to: employer_id, employer_name, employer_address, employer_role_id, employer_role_name, employer_role_description, attributes_ids, weight_values, and/or the like.... A role/occupation table 1119j includes fields such as, but not limited to: role_id, employer_id, role_name, role_description, attributes_id, weights values, salary_info, candidate_id, widget_ids, time constrains, and/or the like. ..A widget table 11191 includes fields such as, but not limited to: widget_id, template_ids, attribute_ids, weight_values, test_id, and/or the like...”;¶288: “... the OPA database may interact with other database systems...”)
determining a plurality of characteristics associated with the job role from a recruitment database, the recruitment database a collection of information detailing characteristics of job candidates, wherein natural language processing techniques are used to digest information in the recruitment database;; (¶36: “...cloud based servers and databases may be integrated to allow easily scalable solutions...”;¶40: “…prescreen potential candidates dentify strengths and potential fits with job openings.… conduct thorough assessment of the key characteristics that are being sought after… the OPA may highlight candidates that demonstrate the abilities and characteristics that would be the best fit with the organization, and provide an online platform where key decision makers can collectively evaluate candidates…”;¶47: “…the candidate assessment request 115 may also include what attributes are needed for this occupation or job opening, and/or how important each attribute is for this occupation or job opening (e.g., attributes weights), specified by the employer… The attributes may include, but not limited to, critical thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, and/or the like. The attributes weight may be a percentage representing how important an attribute is among all attributes needed for a job opening...”;¶51: “... the OPA server may generate an assessment query including a title of the job opening (with or without the assessment attributes and/or the attributes weights) 122. If the candidate assessment request 120 does not include attributes or weights, the OPA server may send a query to the OPA database 105 and retrieve the attributes and weights based on the assessment query...”; ¶237: “...the learning attribute refers to acquisition of new knowledge or modification of the existing knowledge... the content of learning includes skills and habits ...classified as procedural learning .. procedural information is measured by ...artificial grammar learning, ...”; ¶287: “..., the database component 1119 includes several tables ... . A candidate table 1119b includes fields such as, but not limited to: candidate_id, employer_id, candidate_name, test_id, assessment_id, score, employer_role_id, and/or the like. An assessment table 1119d includes fields such as, but not limited to: assessment_id, test_id, asseessment_rules, attributes_ids, weight_values, role_id, and/or the like. A score table 1119e includes fields such as, but not limtied to: user_id, client_id, computation_methods, score, test_id, candidate_id, employer_id, employer_role_id, and/or the like. An attributes table 1119f includes fields such as, but not limited to: attributes_id, attributes_name (e.g., criticle thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, and/or the like), test_id, weight_values, and/or the like... A role/occupation table 1119j includes fields such as, but not limited to: role_id, employer_id, role_name, role_description, attributes_id, weights values, salary_info, candidate_id, widget_ids, time constrains, and/or the like. ..A widget table 11191 includes fields such as, but not limited to: widget_id, template_ids, attribute_ids, weight_values, test_id, and/or the like...”)Applicant’s disclosure generically discloses using natural language processing techniques to recognize characteristics (¶23, ¶34). Examiner interprets at least the artificial grammar learning of Greanery as teaching applicant’s natural language processing
determining a job candidate that meets a threshold number of the plurality of characteristics using the natural language processing techniques; (¶57: “…the OPA reporting mechanisms allows an HR manager to (1) view aggregate information about all participants who have applied for an open position; (2) compare a target individual against (a) another candidate, (b) a group of candidates, (c) all other candidates, and/or (d) all current employees in a comparable position within the organization; and (3) a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats…”;¶63: “…The OPA server may determine an assessment score for each candidate who has profiles on file 235. In one implementation, The OPA server may sort all candidates from high assessment score to low assessment score and provide only information of candidates who have the assessment scores higher than the employer specified threshold…”;¶237: “...the learning attribute refers to acquisition of new knowledge or modification of the existing knowledge.... storage and retrieval of information....  When the content of learning includes skills and habits it is classified as procedural learning .. procedural information is measured by ....artificial grammar learning, complex stimulation tasks, and stimulus covariation...”; ¶243: “...different characteristics of the OPA may work as widgets with the whole system and may plug and play. For example, if one desires to add an assessment parameter (e.g., critical thinking), one can drag and drop so that this assessment parameter will be taken into account for the whole Different user interface widgets may be layered and retrieved into templates to test for occupation related attributes.... ”)
creating automatically an assessment to present to the job candidate to test a proficiency of the job candidate for the plurality of characteristics, wherein creating the assessment comprises combining a plurality of questions based on a relevance of each question to the plurality of characteristics, and wherein the plurality of questions are questions related to the plurality of characteristics, (¶40: “…For the talent assessment, the OPA may conduct thorough assessment of the key characteristics that are being sought after, remotely or in-house, and integrate structured interview data into the OPA system metrics.…”Fig 1B#5” Retrieve assessment attributes and weights based on the assessment query…”; “9Fig 3A Construct the test”;¶47: “…the candidate assessment request 115 may also include what attributes are needed for this occupation or job opening, and/or how important each attribute is for this occupation or job opening (e.g., attributes weights), specified by the employer…”;¶56: “…based on the candidate provided test answers…determine an assessment score…prepare a corresponding assessment report 145 and provide to the employer…”; ¶57: “…a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats…”;¶59: “…an applicant may desire to pursue a field different from its last occupation…if an applicant was a sales person and he wants to change career and pursue a job in advertising…OPA server may retrieve and send to the applicant test templates for people in advertising field…”;¶62; ¶243: “...different characteristics of the OPA may work as widgets with the whole system and may plug and play. For example, if one desires to add an assessment parameter (e.g., critical thinking), one can drag and drop so that this assessment parameter will be taken into account for the whole assessment.... Other widgets... may be added and/or removed conveniently... The base template may be the same for different occupations. However, the assessment score may be varied for each occupation. Different user interface widgets may be layered and retrieved into templates to test for occupation related attributes.... ”; ¶287: “..., the database component 1119 includes several tables ...  A test table 1119c includes fields such as, but not limited to: test_id, test series_id, test questions, attributes_ids, weight_values, widget_id, template_id, and/or the like. An assessment table 1119d includes fields such as, but not limited to: assessment_id, test_id, asseessment_rules, attributes_ids, weight_values, role_id, and/or the like. A score table 1119e includes fields such as, but not limtied to: user_id, client_id, computation_methods, score, test_id, candidate_id, employer_id, employer_role_id, and/or the like...”;  claim 1: “... receiving an occupational psychological assessment request with an occupation profile; retrieving at least one occupational psychological attribute and a test construction rule with the occupation profile; retrieving a test template and a test widget that most relevantly match the occupational psychological attribute and the occupation profile; constructing an occupational psychological assessment test based on the retrieved test template and the test construction rule...”)
determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct(Fig 1B #9 “Determine assessment score…”; #10 “Send assessment and report…”; Fig 3A;¶59: “…The general test request include questions in all categories for assessment, instead of part of categories that may be specific to the employer or an occupation…”;¶64: “…Upon receiving a query from the employer 330 for recruiting the right applicant(s) for a specific position or generally for the employer, the OPA server may generate an assessment query 335 and query the OPA database and retrieve assessment attributes and weights based on the assessment query 340. The OPA may determine a candidate assessment score, and prepare a assessment report 345. The report may be sent to the employer 380…”;¶65: “…the OPA server may adjust the difficulty of the test to determine the limits of the candidate's knowledge in a filed. For example, if the initial sets of questions are answered correctly by the candidate, the OPA server may increase the difficulty of the questions and continue increasing it until the candidate fails the test to determine a skill level; alternatively, if the initial sets of questions are answered incorrectly by the candidate, the OPA server may decrease the difficulty of the questions and continue decreasing it until the candidate answers it correctly to determine the skill level…If the candidate assessment score is higher than the employer required threshold 378, the OPA server may send an assessment report and/or score of this candidate to the employer 380…”). Examiner interprets the OPA server continuing to increase (or decrease) the difficulty of questions to determine the limits of a candidate’s knowledge whereby a skill level is determined of Greaney as teaching the intended function of applicant’s aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct.
determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct(¶56: “…based on the candidate provided test answers…determine an assessment score…prepare a corresponding assessment report 145 and provide to the employer…”; ¶57: “…a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats…”;¶59: “…an applicant may desire to pursue a field different from its last occupation…if an applicant was a sales person and he wants to change career and pursue a job in advertising…OPA server may retrieve and send to the applicant test templates for people in advertising field…”;¶62; ¶64: “…Upon receiving a query from the employer 330 for recruiting the right applicant(s) for a specific position or generally for the employer, the OPA server may generate an assessment query 335 and query the OPA database and retrieve assessment attributes and weights based on the assessment query 340. The OPA may determine a candidate assessment score, and prepare a assessment report 345. The report may be sent to the employer 380…”;¶65: “…the OPA server may adjust the difficulty of the test to determine the limits of the candidate's knowledge in a filed. For example, if the initial sets of questions are answered correctly by the candidate, the OPA server may increase the difficulty of the questions and continue increasing it until the candidate fails the test to determine a skill level; alternatively, if the initial sets of questions are answered incorrectly by the candidate, the OPA server may decrease the difficulty of the questions and continue decreasing it until the candidate answers it correctly to determine the skill level…If the candidate assessment score is higher than the employer required threshold 378, the OPA server may send an assessment report and/or score of this candidate to the employer 380…”)
wherein the predictive quality is based on a correlation between a correct answering of the question and a performance in the job role using the natural language processing techniques(¶40: “...For the talent assessment, the OPA may conduct thorough assessment of the key characteristics that are being sought after, remotely or in-house, and integrate structured interview data into the OPA system metrics. For the talent recruitment decision, the OPA may highlight candidates that demonstrate the abilities and characteristics that would be the best fit with the organization, and  perform ongoing review using assessment and `real world` data (e.g., Salesforce pipeline data, portfolio performance), and maintain OPA Model to have organic database that can predict future job performance …”; ¶64: “…Upon receiving a query from the employer 330 for recruiting the right applicant(s) for a specific position or generally for the employer, the OPA server may generate an assessment query 335 and query the OPA database and retrieve assessment attributes and weights based on the assessment query 340..”;¶95: “... FIGS. 4B-C which show exemplary tests in measuring the executive functioning attribute in some embodiments of the OPA...”;¶237: “...the learning attribute refers to acquisition of new knowledge or modification of the existing knowledge.... storage and retrieval of information....  When the content of learning includes skills and habits it is classified as procedural learning .. procedural information is measured by ....artificial grammar learning, complex stimulation tasks, and stimulus covariation...”; ¶238: “..OPA components may review and obtain feedback to alter OPA's assessment parameters, and to further adjust candidate's assessment score. For example, after a candidate is hired, a test may be reapplied at work place and evaluations may be used to provide feedback correlating workplace evaluations to test scores and score weighting compositions, so that future test results will better track and/or predict success for a given role. The OPA may use the responses-to-feedback ¶287: “..., the database component 1119 includes several tables ...  A test table 1119c includes fields such as, but not limited to: test_id, test series_id, test questions, attributes_ids, weight_values, widget_id, template_id, and/or the like...  An attributes table 1119f includes fields such as, but not limited to: attributes_id, attributes_name (e.g., criticle thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, and/or the like), test_id, weight_values, and/or the like...”; A widget table 11191 includes fields such as, but not limited to: widget_id, template_ids, attribute_ids, weight_values, test_id, and/or the like...”) Examiner interprets at least the artificial grammar learning of Greanery as teaching applicant’s natural language processing.
Greaney teaches a method/system for creating a dynamic fit between candidates and organizations via an individualized computer delivered assessment. Grearney discloses various database tables including but not limited to an OPA database, an employer, job, candidate, assessment, test, widget tables. A person of ordinary skill in the art would have been motivated to combine the known artificial grammar learning features and resposnes-to-feedback assessment technique of Greaney to achieve the claimed invention (“...predictive quality is based on a correlation between a correct answering of the question and a performance in the job role using the natural language processing techniques...” ) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such artificial learning features and assessment techniques into similar systems, hence resulting in an improved method/system for better tracking and/or predicting success for a given role with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such artificial grammar learning features and resposnes-to-feedback assessment technique into similar systems, hence resulting in an improved method/system for predicting future job performance (¶40, ¶238).
one or more computer-readable tangible storage devices and program instructions stored on at least one of the one or more tangible storage devices; (¶254: “…CPUs use communicative circuits to pass binary encoded signals acting as instructions to enable various operations. These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 1129 (e.g., registers, cache memory, random access memory, etc.). Such communicative instructions may be stored  stored instruction codes, e.g., programs, may engage the CPU circuit components and other motherboard and/or system components to perform desired operations…”;¶273: “…processor-readable storage mediums…”)
computer system; one or more processors(¶254: “…One type of program is a computer operating system, which, may be executed by CPU on a computer; the operating system enables and facilitates users to access and operate computer information technology and resources. Some resources that may be employed in information technology systems include: input and output mechanisms through which data may pass into and out of a computer; memory storage into which data may be saved; and processors by which information may be processed…”)

Greaney disclose all of the above limitations, Greaney does not distinctly describe the following limitations, but Dewar however as shown discloses,
and wherein the plurality of questions are based on a predictive quality of the question for performance in the job role, (Abstract, ¶6, ¶101: “…predictive stack ranking 306 totals the graded answers according to particular competencies known to be relevant to successful job performance…the questions to be asked at the various stages are selected for a particular type of job being offered in accordance with a proven relationship with desired business outcomes…”)


With respect to claim 2, 9 and 16,
Greaney and Dewar disclose all of the above limitations, Greaney further discloses,
wherein determining characteristics associated with the job role comprises: analyzing related job roles; and determining characteristics possessed by job recipients of the related job role.(¶53: “…because critical thinking attribute is important for both a librarian and an air traffic controller, an compare a target individual against (a) another candidate, (b) a group of candidates, (c) all other candidates, and/or (d) all current employees in a comparable position within the organization; and (3) a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats…”;¶58: “…The report may show the assessment in each assessment domain for all current employees with the positions in the organization 170, and for all applicants applying for the same positions 171. The report may also allow one to select applicants and compare their assessments 172…”)

With respect to claim 3, 10 and 17,
Greaney and Dewar disclose all of the above limitations, Dewar further discloses,
further comprising determining characteristics possessed by job recipients that receive high performance ratings.(¶22: “…the data may indicate the employer's rating of the employee's actual job performance. Such a rating can be cross-checked against the answers that the employee gave during the application process. The cross-checking can be used as feedback to give points for answers matching those of the previously hired candidates who achieved a successful performance evaluation…”: ¶124: “…performance data for successful applicants are collected at a later date, and sent 548 to data warehouse 534…”)
Greaney further discloses,
determining characteristics possessed by job recipients using natural language processing (¶40: “...For the talent assessment, the OPA may conduct thorough assessment of the key characteristics that are being sought after, remotely or in-house, and integrate structured interview data into the OPA system metrics....For the talent review, the OPA may perform ongoing review using assessment and `real world` data (e.g., Salesforce pipeline data, portfolio performance), and maintain OPA Model to have organic database that can predict future job performance....”; ¶237: “...the learning attribute refers to acquisition of new knowledge or modification of the existing knowledge... the content of learning includes skills and habits ...classified as procedural learning .. procedural information is measured by ...artificial grammar learning, complex stimulation tasks, and stimulus covariation...”; ¶238: “..OPA components may review and obtain feedback to alter OPA's assessment parameters, and to further adjust candidate's evaluations may be used to provide feedback correlating workplace evaluations to test scores and score weighting compositions, so that future test results will better track and/or predict success for a given role. The OPA may use the responses-to-feedback assessment to examine how participants respond to feedback and their propensity to change decisions and/or pursue different actions/strategies when provided with cognitive framing feedback..”) Applicant’s specification generically discloses using natural language processing techniques to recognize characteristics (¶23, ¶34). Examiner interprets at least the artificial grammar learning features of Greanery as teaching applicant’s natural language processing.
Greaney teaches a method/system for creating a dynamic fit between candidates and organizations via an individualized computer delivered assessment. Greaney further teaches artificial grammar learning and resposnes-to-feedback assessment features.  A person of ordinary skill in the art would have been motivated to combine the known artificial grammar learning features and resposnes-to-feedback assessment technique of Greaney to Dewar to achieve the claimed invention (“...determining characteristics possessed by job recipients using natural language processing that receive high performance ratings...” ) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such activity confirmation features into similar systems, hence resulting in an improved method/system for predicting future job performance (¶40, ¶238).
Greaney and Dewar are directed to the same field of endeavor since they are related to assessing/testing a candidate’s qualifications/characteristics for job opening requirements in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occupational performance assessment (OPA) techniques of Greaney with the electronic prediction system as taught by Dewar since it allows for predicting and providing information on applicants who have a high probability of performing successfully and not terminating early (Abstract, ¶6, ¶120-¶122).

With respect to claims 4, 11 and 18,
Greaney and Dewar disclose all of the above limitations, Greaney further discloses,
wherein determining a job candidate comprises comparing characteristics stored in a database for the job candidate to characteristics associated with the job role and returning the job candidate when the threshold number of characteristics match.(¶62: “…The OPA server may generate an assessment query with or without the attributes and weights 226 and determine candidate assessment score and prepare a candidate report 235. If the employer does not provide the assessment attributes and the weights in 225, the OPA server may optionally retrieve the assessment attributes and attributes weights based on the assessment query 227….”;¶63: “…The OPA server may determine an assessment score for each candidate who has profiles on file 235… may sort all candidates from high assessment score to low assessment score and provide only information of candidates who have the assessment scores higher than the employer specified threshold…”)

With respect to claims 5, 12 and 19,
Greaney and Dewar disclose all of the above limitations, Greaney further discloses,
wherein the questions the job candidate does not have a valid assessment score for the characteristic comprises: questions for a characteristic that the job candidate has previously not passed an assessment; and questions for a characteristic that the job candidate has not taken an assessment.(¶59: “…an applicant may desire to pursue a field different from its last occupation. For example, if an applicant was a sales person and he wants to change career and pursue a job in advertising…”;;Fig 3b, “…Need to Complete”; “Expired”; ¶64: “…FIG. 9 shows an interface screen with a report selection format as part of an education competency and compliance management system… options include: User Name, Course, Test Pass Date, Expire Date, Taken?, Expired?, Passed?, and Score. The desired options will be selected by the user desiring the report with a mouse click over the option and when all default report fields are selected the user will press the button 259 to submit the desired default report fields for storage and printing…”;¶65: “…the OPA server may adjust the difficulty of the test to determine the limits of the candidate's knowledge in a filed. For example, if the initial sets of questions are answered correctly by the candidate, the OPA server may increase the difficulty of the questions and continue increasing it until the candidate fails the test to determine a skill level; alternatively, if the initial sets of questions are answered incorrectly by the candidate, the OPA server may decrease the difficulty of the questions and continue decreasing it until the candidate answers it correctly to determine the skill level…If the candidate assessment score is higher than the employer required threshold 378, the OPA server may send an assessment report and/or score of this candidate to the employer 380…”). Examiner interprets the OPA server continuing to increase (or decrease) the difficulty of questions to determine the limits of a candidate’s knowledge (valid assessment) whereby a skill level is determined of Greaney as teaching the valid assessment score and determined aptitude of the candidate based on the questions.

With respect to claim 6, 13 and 20,
Greaney and Dewar disclose all of the above limitations, Greaney further discloses,
wherein the job candidate has not applied to the job role.(¶59: “…The general test request include questions in all categories for assessment, instead of part of categories that may be specific to the employer or an occupation, as illustrated in FIG. 1B. In one implementation, an applicant may desire to pursue a field different from its last occupation. For example, if an applicant was a sales person and he wants to change career and pursue a job in advertising…”;¶65: “…the OPA server may adjust the difficulty of the test to determine the limits of the candidate's knowledge…”)

With respect to claims 7 and 14,
Greaney and Dewar disclose all of the above limitations, Greaney further discloses,
wherein the aptitude of the job candidate is based on a weighted scoring of the plurality of questions(Fig 1B¶47: “…To be able to assess the candidate's qualification, the employer server may process the occupation request and generate a candidate assessment request 115… The attributes weight may be a percentage representing how important an attribute is among all 
Dewar further discloses,
wherein the weighted scoring is based on the correlation between the characteristic a question measures and job recipients that receive high performance ratings.(¶22: “…the data may indicate the employer's rating of the employee's actual job performance. Such a rating can be cross-checked against the answers that the employee gave during the application process. The cross-checking can be used as feedback to refine the questions and evaluation criteria used at each stage of the hiring process…”; ¶120, ¶122: “…Stack ranked table 530 may be developed by grading the various solution stages with a computer implementing the following algorithm. First, search for disqualifying answers to "knock-out" questions. Second, give points for answers matching those of the previously hired candidates who achieved a successful performance evaluation. Third, deduct points for answers matching those of the previously hired candidates who received an unsuccessful performance rating. Fourth, multiply the added or subtracted points by any weighting assigned each question. Fifth, sum the points for all questions related to a given competency. Sixth, compare the summed points for each competency to norms of either the job-holders in the company or a wider population. Seventh, predict performance of the applicant as a worker in the job, based on the business outcomes identified by the hiring company and the competencies that contribute to those outcomes.…”: ¶124: “…performance data for successful applicants are collected at a later date, and sent 548 to data warehouse 534…”)
Greaney and Dewar are directed to the same field of endeavor since they are related to assessing/testing a candidate’s qualifications/characteristics for job opening requirements in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occupational performance assessment (OPA) techniques of Greaney with the electronic prediction system as taught by Dewar since it allows for predicting and providing information on applicants who have a high probability of performing successfully and not terminating early (Abstract, ¶6, ¶120-¶122).

Conclusion
References cited but not used:
Hardtke et al., “Identifying Candidates for Job Openings using a Scoring Function based on Features in Resumes and Job Descriptions”, US Patent Application Publication No US 2014/0122355 A1 relating to a method/system for method, and computer system, for matching candidates with job openings 
Bhaskaran et al., “Method for Automatic Assessment of a Candidate and a Virtual Interviewing System Therefor”, US Patent Application Publication No US 2016/0364692 relating to automatically assessing an individual and identifying a plurality of expertise areas of the one or more candidates from the received profile information matching with the job description details and providing a plurality of questions to the candidate corresponding to the identified plurality of expertise areas. 
Menon et al., “Data Mining System for Matching data for Candidate Competency, Has Competency Search Engine...”, US Patent Application Publication No US 20150127567, relating to a delivery assessment from a platform in a data-mining model, such that the test taker owns own data and the output is a validated skill profile reused across job search.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        

	
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629